MR. JUSTICE CASTLES and MR. CHIEF JUSTICE JAMES T. HARRISON
(dissenting):
We dissent.
An initial reading of the majority opinion may not impress the reader that any change in the structure of this Court’s rulings in tort cases has occurred. But, in the light of the whole record, a marked change has occurred. Traditional rules of negligence and proximate cause have apparently been abandoned.
In addition to what the majority opinion relates as the facts here, these matters appear: Plaintiff was a heavy woman, 57 years of age. She was a motel and cafe owner and operator in Boulder, Montana. She had at least two operations before the incident involved here, one intestinal and one for a blood clot in her leg. When she was treated in the emergency room of the hospital in Billings she had a superficial-laceration on the eyebrow and complained of a shouler contusion. X-rays re*217wealed no other evidence of acute injury but did show minimal arthritic changes. No further treatment was indicated after •the sutures were removed. No complaint was made of any hip injury. Even later, in December 1966, when she consulted her .own doctor in Helena with pneumonia and pain in her arm and shoulder, no complaint was made of any hip injury. She did not see that doctor again until March 1968. She had seen another doctor with shoulder complaints and for headaches in March 1967 and another in January 1968 for bronchitis. It was not until March 26, 1968 that any reference was made by plaintiff of the accident in August 1966 to her own doctor!
At the opening of the trial the plaintiff moved to amend her pleading in several particulars. The complaint as amended read in part as follows:
“II
“That on or about August 16, 1966, the plaintiff was renting ■and was a tenant of one of the units of Rimroek Lodge owned and operated by the defendant; that on or about the 16th day of August, 1966, and for some time prior thereto, the defendant negligently failed to maintain his premises in a safe and proper condition, and was otherwise negligent, in that the defendant negligently * * * failed to provide instrumentalities or means for the safe exit of members of the public, and particularly the plaintiff, from the bathtub in the bathroom furnished by the Defendant on his said premises, for Plaintiff’s use, as a business invitee on said premises, and failed to warn the public and particulary the. Plaintiff of the danger resulting from Defendant’s said failure, and failed to take adequate or any steps to protect the public, and particulary the Plaintiff, from the aforesaid danger.” (Amendments italicized)
“That on the aforesaid date, plaintiff while exiting from said bathtub, lost her balance, slipped and fell in said bathroom, and was injured and damaged as hereinafter set forth, all as a proximate result of the defendant’s negligence heretofore alleged; that as a result plaintiff lost her balance and slipped and *218fell to the floor with great force and violence, * * (Amendments italicized)
The plaintiff’s counsel also made the following statement for the record with regard to the plaintiff’s contentions in the case.
‘ ‘ It has been discovered that it is the Plaintiff’s position, and it will be her testimony, that this accident resulted not from a slippery floor in the bathroom outside the bathtub, but from the fact that she was caused to fall when she lost her balance and slipped and fell while hanging onto a chair getting out of the bathtub, which chair slipped away from her and tipped over so that she had no support, and that was what really caused her to fall. Her testimony will be that so far as she is concerned, she did not consider the floor of the bathroom in the condition it was unsafe for her to walk upon at the time of the accident.”
The plaintiff’s testimony was that “the chair gave way and I slipped on this floor.” Previously in interrogatories she had said she slipped on water and soap. She also previously described her exit from the tub differently.
In Knowlton v. Sandaker, 150 Mont. 438, 436 P.2d 98, this Court in a unanimous opinion reiterated the rule that to sustain an action for personal injuries based on negligence, the plaintiff must establish not only that the defendants were negligent in that they breached a legal duty imposed upon them, but also that this negligence was the proximate cause of the injury suffered.
The facts in the instant case fail to establish any breach of duty by the defendant owing to the plaintiff. On the other hand, the facts do establish a lack of due care and assumption of risk by the plaintiff.
The case was tried on the theory that the defendant negligently failed to provide the plaintiff with a safe means of exit from the bathtub. The proof offered in support of the • contention established the following and no more: That as the plaintiff was getting out of the tub she lost her balance, the chair which *219she was holding by one corner of the top slipped and she fell. The record is totally void of any evidence that the chair was defective in any particular or that it in any way constituted a hidden or lurking danger. A hidden danger is one which is hidden from knowledge as well as from sight and which could not be discovered by the exercise of reasonable care.
All of the facilities in the bathroom were clearly visible. The shower curtain rod was available to hold on to in order to maintain her balance when stepping from the tub. The tub was Availed in on three sides and was only sixteen inches high. There was no evidence of any defect in any of the facilities, including the chair. Under these facts the plaintiff failed to make out a prima facie case. Knowlton v. Sundaker, supra.
Now, if we understand this Court’s majority opinion correctly, a jury may decide what the landlord’s duty was; and that '‘failure to provide a handrail, grab bar or similar device to assist the tenant in exiting from the tub” can be found as negligence. Further that this “negligence” somehow became the proximate cause because if something else had been provided she would not have used the chair; and, if she had not used the chair she would not have lost her balance!
Further, the opinion notes, that it was 2% years later that plaintiff first said anything to anyone about any injury to her hip. Neither did she apprise the treating doctors about any injury to the hip. The first note of any hip injury being related to the fall in the bathtub came in the plaintiff’s relation of it to her physician. The physician was not apprised of even that until March 1968. There was no valid medical testimony relating the condition of the plaintiff’s hip to the accident of 1966. "We would at the very least grant a new trial. Further, we believe the judgment should be reversed and the cause dismissed.